
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 304
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Mr. Dold (for
			 himself, Mr. Schiff,
			 Mr. Pallone,
			 Mr. Royce,
			 Mr. Hoyer,
			 Mr. Dreier,
			 Mr. Wolf, Mr. Langevin, Mrs.
			 Lowey, Mr. Baca,
			 Ms. Lee of California,
			 Mr. Capuano,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Ackerman,
			 Ms. Berkley,
			 Mr. Sherman,
			 Mr. Cicilline,
			 Ms. Speier,
			 Mr. Grimm,
			 Mr. Berman,
			 Ms. Eshoo,
			 Mr. Costello,
			 Mr. Costa,
			 Mr. Crowley,
			 Mr. Peters,
			 Mrs. Maloney,
			 Ms. Chu, Mrs. Napolitano, Mr.
			 Engel, Mr. Denham,
			 Mr. Courtney,
			 Mr. Braley of Iowa,
			 Mr. Levin,
			 Mr. Waxman,
			 Mr. Garrett,
			 Ms. DeLauro,
			 Mr. Larson of Connecticut,
			 Ms. Richardson,
			 Mr. Nunes,
			 Mr. Frank of Massachusetts,
			 Mr. Rothman of New Jersey,
			 Mr. Himes,
			 Ms. Schwartz,
			 Mr. Grijalva,
			 Ms. Linda T. Sánchez of California,
			 Mr. Lipinski,
			 Mr. McCotter,
			 Mr. Visclosky,
			 Mr. Daniel E. Lungren of California,
			 Mr. Wu, Mr. Holt, Mr.
			 Stark, Mr. Conyers,
			 Ms. Roybal-Allard,
			 Mr. Gallegly,
			 Mr. Rangel, and
			 Mr. McGovern) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling upon the President to ensure that
		  the foreign policy of the United States reflects appropriate understanding and
		  sensitivity concerning issues related to human rights, ethnic cleansing, and
		  genocide documented in the United States record relating to the Armenian
		  Genocide, and for other purposes.
	
	1.Short TitleThis resolution may be cited as the
			 Affirmation of the United States
			 Record on the Armenian Genocide Resolution.
		2.FindingsThe House of Representatives finds the
			 following:
			(1)The Armenian Genocide was conceived
			 and carried out by the Ottoman Empire from 1915 to 1923, resulting in the
			 deportation of nearly 2,000,000 Armenians, of whom 1,500,000 men, women, and
			 children were killed, 500,000 survivors were expelled from their homes, and
			 which succeeded in the elimination of the over 2,500-year presence of Armenians
			 in their historic homeland.
			(2)On May 24, 1915, the Allied Powers,
			 England, France, and Russia, jointly issued a statement explicitly charging for
			 the first time ever another government of committing a crime against
			 humanity.
			(3)This joint statement stated
			 the Allied Governments announce publicly to the Sublime Porte that they
			 will hold personally responsible for these crimes all members of the Ottoman
			 Government, as well as those of their agents who are implicated in such
			 massacres.
			(4)The post-World War I Turkish
			 Government indicted the top leaders involved in the organization and
			 execution of the Armenian Genocide and in the massacre and
			 destruction of the Armenians.
			(5)In a series of courts-martial,
			 officials of the Young Turk Regime were tried and convicted, as charged, for
			 organizing and executing massacres against the Armenian people.
			(6)The chief organizers of the Armenian
			 Genocide, Minister of War Enver, Minister of the Interior Talaat, and Minister
			 of the Navy Jemal were all condemned to death for their crimes, however, the
			 verdicts of the courts were not enforced.
			(7)The Armenian Genocide and these
			 domestic judicial failures are documented with overwhelming evidence in the
			 national archives of Austria, France, Germany, Great Britain, Russia, the
			 United States, the Vatican and many other countries, and this vast body of
			 evidence attests to the same facts, the same events, and the same
			 consequences.
			(8)The United States National Archives
			 and Record Administration holds extensive and thorough documentation on the
			 Armenian Genocide, especially in its holdings under Record Group 59 of the
			 United States Department of State, files 867.00 and 867.40, which are open and
			 widely available to the public and interested institutions.
			(9)The Honorable Henry Morgenthau,
			 United States Ambassador to the Ottoman Empire from 1913 to 1916, organized and
			 led protests by officials of many countries, among them the allies of the
			 Ottoman Empire, against the Armenian Genocide.
			(10)Ambassador Morgenthau explicitly
			 described to the United States Department of State the policy of the Government
			 of the Ottoman Empire as a campaign of race extermination, and
			 was instructed on July 16, 1915, by United States Secretary of State Robert
			 Lansing that the Department approves your procedure … to stop Armenian
			 persecution.
			(11)Senate Concurrent Resolution 12 of
			 February 9, 1916, resolved that the President of the United States be
			 respectfully asked to designate a day on which the citizens of this country may
			 give expression to their sympathy by contributing funds now being raised for
			 the relief of the Armenians, who at the time were enduring
			 starvation, disease, and untold suffering.
			(12)President Woodrow Wilson concurred
			 and also encouraged the formation of the organization known as Near East
			 Relief, chartered by an Act of Congress, which contributed some $116,000,000
			 from 1915 to 1930 to aid Armenian Genocide survivors, including 132,000 orphans
			 who became foster children of the American people.
			(13)Senate Resolution 359, dated May 11,
			 1920, stated in part, the testimony adduced at the hearings conducted by
			 the sub-committee of the Senate Committee on Foreign Relations have clearly
			 established the truth of the reported massacres and other atrocities from which
			 the Armenian people have suffered.
			(14)The resolution followed the April
			 13, 1920, report to the Senate of the American Military Mission to Armenia led
			 by General James Harbord, that stated [m]utilation, violation, torture,
			 and death have left their haunting memories in a hundred beautiful Armenian
			 valleys, and the traveler in that region is seldom free from the evidence of
			 this most colossal crime of all the ages.
			(15)As displayed in the United States
			 Holocaust Memorial Museum, Adolf Hitler, on ordering his military commanders to
			 attack Poland without provocation in 1939, dismissed objections by saying
			 [w]ho, after all, speaks today of the annihilation of the
			 Armenians? and thus set the stage for the Holocaust.
			(16)Raphael Lemkin, who coined the term
			 genocide in 1944, and who was the earliest proponent of the
			 United Nations Convention on the Prevention and Punishment of Genocide, invoked
			 the Armenian case as a definitive example of genocide in the 20th
			 century.
			(17)The first resolution on genocide
			 adopted by the United Nations at Lemkin’s urging, the December 11, 1946, United
			 Nations General Assembly Resolution 96(1) and the United Nations Convention on
			 the Prevention and Punishment of Genocide itself recognized the Armenian
			 Genocide as the type of crime the United Nations intended to prevent and punish
			 by codifying existing standards.
			(18)In 1948, the United Nations War
			 Crimes Commission invoked the Armenian Genocide precisely … one of the
			 types of acts which the modern term crimes against humanity is
			 intended to cover as a precedent for the Nuremberg tribunals.
			(19)The Commission stated that
			 [t]he provisions of Article 230 of the Peace Treaty of Sevres were
			 obviously intended to cover, in conformity with the Allied note of 1915 …,
			 offenses which had been committed on Turkish territory against persons of
			 Turkish citizenship, though of Armenian or Greek race. This article constitutes
			 therefore a precedent for Article 6c and 5c of the Nuremberg and Tokyo
			 Charters, and offers an example of one of the categories of crimes
			 against humanity as understood by these enactments.
			(20)House Joint Resolution 148, adopted
			 on April 8, 1975, resolved: [t]hat April 24, 1975, is hereby designated
			 as National Day of Remembrance of Man’s Inhumanity to Man, and
			 the President of the United States is authorized and requested to issue a
			 proclamation calling upon the people of the United States to observe such day
			 as a day of remembrance for all the victims of genocide, especially those of
			 Armenian ancestry ….
			(21)President Ronald Reagan in
			 proclamation number 4838, dated April 22, 1981, stated in part like the
			 genocide of the Armenians before it, and the genocide of the Cambodians, which
			 followed it—and like too many other persecutions of too many other people—the
			 lessons of the Holocaust must never be forgotten.
			(22)House Joint Resolution 247, adopted
			 on September 10, 1984, resolved: [t]hat April 24, 1985, is hereby
			 designated as National Day of Remembrance of Man’s Inhumanity to
			 Man, and the President of the United States is authorized and requested
			 to issue a proclamation calling upon the people of the United States to observe
			 such day as a day of remembrance for all the victims of genocide, especially
			 the one and one-half million people of Armenian ancestry … .
			(23)In August 1985, after extensive
			 study and deliberation, the United Nations SubCommission on Prevention of
			 Discrimination and Protection of Minorities voted 14 to 1 to accept a report
			 entitled Study of the Question of the Prevention and Punishment of the
			 Crime of Genocide, which stated [t]he Nazi aberration has
			 unfortunately not been the only case of genocide in the 20th century. Among
			 other examples which can be cited as qualifying are . . . the Ottoman massacre
			 of Armenians in 1915–1916.
			(24)This report also explained that
			 [a]t least 1,000,000, and possibly well over half of the Armenian
			 population, are reliably estimated to have been killed or death marched by
			 independent authorities and eye-witnesses. This is corroborated by reports in
			 United States, German and British archives and of contemporary diplomats in the
			 Ottoman Empire, including those of its ally Germany..
			(25)The United States Holocaust Memorial
			 Council, an independent Federal agency, unanimously resolved on April 30, 1981,
			 that the United States Holocaust Memorial Museum would include the Armenian
			 Genocide in the Museum and has since done so.
			(26)Reviewing an aberrant 1982
			 expression (later retracted) by the United States Department of State asserting
			 that the facts of the Armenian Genocide may be ambiguous, the United States
			 Court of Appeals for the District of Columbia in 1993, after a review of
			 documents pertaining to the policy record of the United States, noted that the
			 assertion on ambiguity in the United States record about the Armenian Genocide
			 contradicted longstanding United States policy and was eventually
			 retracted.
			(27)On June 5, 1996, the House of
			 Representatives adopted an amendment to House Bill 3540 (the Foreign
			 Operations, Export Financing, and Related Programs Appropriations Act, 1997) to
			 reduce aid to Turkey by $3,000,000 (an estimate of its payment of lobbying fees
			 in the United States) until the Turkish Government acknowledged the Armenian
			 Genocide and took steps to honor the memory of its victims.
			(28)President William Jefferson Clinton,
			 on April 24, 1998, stated: This year, as in the past, we join with
			 Armenian-Americans throughout the nation in commemorating one of the saddest
			 chapters in the history of this century, the deportations and massacres of a
			 million and a half Armenians in the Ottoman Empire in the years
			 1915–1923..
			(29)President George W. Bush, on April
			 24, 2004, stated: On this day, we pause in remembrance of one of the
			 most horrible tragedies of the 20th century, the annihilation of as many as
			 1,500,000 Armenians through forced exile and murder at the end of the Ottoman
			 Empire..
			(30)Despite the international
			 recognition and affirmation of the Armenian Genocide, the failure of the
			 domestic and international authorities to punish those responsible for the
			 Armenian Genocide is a reason why similar genocides have recurred and may recur
			 in the future, and that a just resolution will help prevent future
			 genocides.
			3.Declaration of PolicyThe
			 House of Representatives—
			(1)calls upon the President to ensure
			 that the foreign policy of the United States reflects appropriate understanding
			 and sensitivity concerning issues related to human rights, ethnic cleansing,
			 and genocide documented in the United States record relating to the Armenian
			 Genocide and the consequences of the failure to realize a just resolution;
			 and
			(2)calls upon the President in the
			 President’s annual message commemorating the Armenian Genocide issued on or
			 about April 24, to accurately characterize the systematic and deliberate
			 annihilation of 1,500,000 Armenians as genocide and to recall the proud history
			 of United States intervention in opposition to the Armenian Genocide.
			
